Citation Nr: 1640595	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-25 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1970 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

The Veteran asserts that he has bilateral hearing loss due to acoustic trauma experienced during service.  

A review of the Veteran's October 1970 enlistment audiological evaluation shows the following results:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
25
5
0
0
0

A March 1971 audiological evaluation showed his estimate of hearing was fair and showed the following results:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
10
5
15
LEFT
15
0
5
5
5

A review of the Veteran's a July 1972 audiological evaluation that showed his estimate of hearing was poor and showed the following results:



HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
20
15
LEFT
20
15
15
20
20

A review of the Veteran's March 1974 separation audiological evaluation showed the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
10
5
10
LEFT
15
15
15
15
20

An August 2009 private physician report shows that the Veteran reported hearing loss was getting worse.  The physician noted that the Veteran was exposed to acoustic trauma and assessed him the bilateral sensorineural hearing loss.  Audiological evaluation showed the following.  


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
30
n/a
40
LEFT
20
20
15
n/a
35

Word recognition scores were 80 percent for left ear and 100 percent for right ear.  

A January 2010 VA audiological examination report shows that the examiner reported that the Veteran July 1972 hearing evaluation showed mild hearing loss at 6000Hz in right ear only.  Separation examination showed normal bilateral hearing with slight threshold shift at 2000Hz, 3000Hz, and 4000Hz for left ear only.  The Veteran reported onset of hearing loss three to five years prior to examination.  Acoustic noise exposure from the Veteran's service was noted.  The Veteran reported he wore hearing protection and denied occupational/recreational noise exposure.  Audiological evaluation showed the following:



HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
30
30
45
LEFT
20
20
20
25
35

Speech recognition scores were 98 percent for both ears.  The examiner determined the Veteran had right ear sensorineural hearing loss and left ear hearing loss was not a disability per VA regulation.  The examiner opined hearing loss was less likely than not caused by military noise exposure.  The rationale noted that although there was some slight shift in left ear from enlistment to separation, hearing was still within normal limits, configuration of the audio at separation was flat, rather than a sloping configuration that would be expected with threshold shift due to noise exposure.  The examiner reported that hearing loss was more likely post service occupation as the Veteran reported onset of about three to four years ago. 

An August 2010 VA treatment note shows that an audiological evaluation was conducted but no audiogram was provided.  The VA audiologist reported right ear normal hearing through 100Hz sloping to a mild to moderately severe sensorineural hearing loss with, left ear normal hearing through 3000Hz sloping to a mild to moderately severe sensorineural hearing loss.  It was noted that the Veteran's current hearing loss was significantly greater than norms found for his age group Since the Veteran denied any occupational or recreational noise exposure, his hearing loss was determined to be likely as having its onset during service and had gotten worse over the years.

An October 2012 VA audiological examination report shows that the examiner noted that the results of the hearing test were not valid for rating purposes as the results were not indicative of organic hearing loss.  The examiner reported that despite repeated attempts and reinstruction the pure tone test results were not reliable and were not suitable for rating purposes and therefore were not being reported.  The examiner reported that the test results were strongly suggestive of a non-organic hearing loss/hearing loss component.  The examiner noted that there was variability in responses to pure tones of up to 3 dB with retest (more than could be expected from test retest variability) air and bone conduction thresholds were in poor agreement with SRTs.  The examiner also reported that pure tone results were in poor agreement with January 2010 VA examination audio results and recent August 2012 VA treatment audio results.  The examiner reported that the Veteran's  normal ipsilateral and contralateral acoustic reflex thresholds obtained for the right ear were inconsistent with the elevated thresholds obtained during examination.   Therefore the examiner could not be provided without resorting to mere speculation.

A November 2012 private physician report shows that the Veteran was diagnosed with bilateral subjective tinnitus, likely related to underlying hearing loss.  The physician noted the Veteran's exposure to jet engines during military service and that the Veteran's hearing loss clearly worsened following discharge.  After a review of the Veteran's service treatment record, the physician reported it would be difficult to assert that there was a high degree of probability that the hearing loss was caused by his military service.  Although as no frequencies above 6000 Hz were tested while he was in the service it was certainly possible that he experienced threshold shifts that went undetected.  No audiogram was included in the private physicians report.  

In this case, the Board finds that the Veteran should be scheduled for an additional VA audiological examination.  The Board notes that although the Veteran was last provided a VA examination in October 2012, the examiner could not provide an opinion regarding any hearing loss disability and whether any diagnosed disability was related to service without resorting to speculation.  The examiner did note that the result of the test were found to be unreliable due a non-organic component of the hearing loss shown during examination but it is unclear if the Veteran was uncooperative or any other reason why the results were not reliable.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran must be scheduled for another VA audiological examination. 

Additionally, the Board finds that the November 2012 private opinion is speculative and of no probative value.  The physician noted that after a review of the Veteran's service treatment record, it would be difficult to assert that there was a high degree of probability that the hearing loss was caused by his military service.  The examiner then reported that although no frequencies about 6000 Hz were tested while he was in the service it was certainly possible that he experienced threshold shifts that went undetected.  Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Obert v. Brown, 5 Vet. App. 30 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).

As to tinnitus, the Veteran contends that the tinnitus resulted from hazardous noise he experienced during service as a jet engine mechanic.  The Board notes in this regard that he has been inconsistent in his account of when the tinnitus began, at first reporting to VA, VA examiners and private clinicians that the tinnitus began around 2000 or 2001, and thereafter (following the denial of his claim) reporting that the tinnitus was present since service separation.
 
The record contains the report of a January 2010 VA examination, at which time the examiner concluded that the tinnitus was not etiologically related to service.  The examiner based the opinion on the late onset of tinnitus (at that point, the Veteran was consistently describing the onset of tinnitus as decades after service), and the lack of any indicia of hearing loss at service discharge. 

Thereafter, the Veteran submitted a November 2012 private treatment report noting that the Veteran had subjective tinnitus that the private clinician believed was likely related to underlying hearing loss.

The Board finds that November 2012 private opinion reasonably raises the matter of service connection for tinnitus as secondary to hearing loss.  Given that the Board is remanding the matter of service connection for bilateral hearing loss, the Board finds that the tinnitus matter must also be remanded as inextricably intertwined.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of bilateral hearing loss, and the nature and etiology of tinnitus.  The examiner should perform all indicated test and studies.  The entire claims file must be available for the examiner's review.  The examiner should provide an opinion as to the following:

A.  Is it at least as likely as not (50 percent probability or greater) that bilateral hearing loss is etiologically related to active service.  In providing the opinion, the examiner should comment on the audiometric findings recorded on induction and separation examinations.  The significance, if any, of acuity shifts in the audiometric results should be addressed.  The examiner should also discuss any relevant post-service noise exposure.  A complete rationale for all conclusions reached should be provided.

B.  Is it at least as likely as not that the Veteran's tinnitus was caused or aggravated (i.e., chronically worsened) by any right and/or left ear hearing loss?  A complete rationale for all conclusions reached should be provided.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


